internal_revenue_service number release date index number --------------------------------- ------------------------ ----------------------- -------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-157178-05 date date legend taxpayer statea date1 date2 date3 date4 dollar_figurey dollar_figurez dear ---------------- -------------------------------------------------- ------------- ---------------------- ----------------------- -------------------------- ----------------------- -------- ------------------- this letter responds to your letter dated date as supplemented by your letter dated date submitted on behalf of taxpayer requesting rulings under internal_revenue_code the code sec_301 and sec_305 the ruling_request facts plr-157178-05 taxpayer is a publicly held statea corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer uses the accrual_method of accounting taxpayer currently intends to make an election to be taxed as a reit under code sec_856 et seq effective beginning with its tax_year commencing date1 the reit election in connection with the reit election taxpayer declared on date2 the declaration date a distribution to be made in the manner described below to holders of record of its common_stock as of date3 the record_date such distribution the initial distribution taxpayer intends to pay the initial distribution on or about date4 the date such distribution is payable the payment_date the initial distribution is to be a distribution of approximately dollar_figurey in respect of each share of its common_stock outstanding excluding treasury shares the aggregate amount distributed in connection with the initial distribution payable as described below and referred to herein as a distribution amount will be dollar_figurez the initial distribution will be payable either in cash in shares of common_stock of taxpayer or in a combination of cash and shares of common_stock of taxpayer as elected by each holder of shares of common_stock subject_to the procedures and limitations described below in connection with the initial distribution each record holder of taxpayer’s common_stock on the record_date will have the right to elect to receive cash stock or a combination thereof as follows an election option a - percent cash_option b - percent taxpayer common_stock or option c - a combination of percent cash and percent taxpayer common_stock if in connection with the initial distribution any shareholder does not make a timely election among the three options taxpayer will make the distribution to the non- electing shareholder under option b the default election taxpayer will have the right to change the default election for the initial distribution to a different option at its sole discretion subject_to providing notice to its shareholders although there can be no certainty taxpayer reasonably anticipates that pursuant to the election process some shareholders will elect to receive only cash and other shareholders will elect to receive only shares of taxpayer common_stock plr-157178-05 taxpayer has limited the aggregate maximum amount of cash to be distributed in connection with the initial distribution to percent of the aggregate value of the distribution amount for all shares of taxpayer common_stock outstanding on the record_date such certain amount the applicable_threshold taxpayer will have the right to increase the applicable_threshold but not to decrease the applicable_threshold at any time up to the payment_date if and to the extent that the shareholders of taxpayer common_stock make elections pursuant to options a and c to receive cash in the aggregate in an amount in excess of the applicable_threshold taxpayer will limit the aggregate amount of cash paid to its shareholders electing option a in connection with the initial distribution to the applicable_threshold any reduction as a result of such limitation of the cash that would otherwise be distributed to taxpayer’s shareholders electing option a will be made pro_rata based on the aggregate amount of cash each such shareholder has elected to receive per such shareholder’s election subject_to the limitation that no such shareholder will receive less than percent of its distribution in cash accordingly in no event will a shareholder that elects option a or option c in connection with the initial distribution receive cash equal to less than percent of its entire entitlement under the initial distribution if and to the extent that the cash distributable to the shareholders making elections under option a is reduced as set forth above the balance of the portion of the initial distribution payable to such shareholders will be paid in shares of taxpayer common_stock shareholders that elect option b in connection with the initial distribution or fail to timely make an election will receive solely taxpayer common_stock in the initial distribution unless the taxpayer exercises its discretion to change the default election however taxpayer would not exercise its discretion to change the default election if that would result in a reduction in the cash to be paid to shareholders making an election under option a or option c to less than the applicable_threshold to the extent that the shareholders elect to receive in connection with the initial distribution cash in the aggregate that is less than or equal to the applicable_threshold each shareholder shall receive the amount of cash provided for by its respective election without regard to any further limitation taxpayer currently has outstanding two classes of convertible debentures the convertible debt and a single class of warrants to purchase taxpayer common_stock the warrants subject_to certain conditions holders of the convertible debt are entitled upon conversion to receive shares of taxpayer common_stock in connection with the initial distribution and pursuant to the respective terms of the convertible debt the conversion rate of the convertible debt will be increased such adjustments the convertible adjustments as a result of the convertible adjustments a holder of convertible debt could be entitled to receive upon conversion a greater number of plr-157178-05 shares of taxpayer common_stock than if the convertible adjustments had not been made under the terms of the warrants a holder of the warrants can upon exercise acquire from taxpayer a number of shares of taxpayer common_stock for a stated warrant exercise price in connection with the initial distribution and pursuant to the terms of the warrants the exercise price of the warrants will be decreased the warrant adjustment and collectively with the convertible adjustments the adjustments as a result of the warrant adjustment a holder of the warrants will be entitled to receive upon exercise of the warrants additional value holding sec_1 any and all of the cash and stock distributed in the initial distribution as described above by taxpayer to the holders of its stock shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of stock shall be the fair_market_value of such stock on the date of distribution sec_1_305-1 provided that cash is distributed in the initial distribution by taxpayer to any holders of its stock then the adjustments to the convertible debt and the warrants shall constitute a deemed_distribution of taxpayer stock to the holders of the convertible debt and the warrants to which sec_301 applies by reason of sec_305 and c see revrul_75_513 1975_2_cb_114 the amount of the deemed_distribution of stock shall be measured by the fair_market_value as of the date of the adjustments of the number of shares of taxpayer stock deemed distributed to the holders of the convertible debt and the warrants sec_1_305-1 and sec_1_305-3 examples and revrul_75_513 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer will qualify as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether the initial distribution constitutes a preferential_dividend under sec_562 of the code the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the rulings contained in this letter are based upon information and plr-157178-05 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely _thomas i russell___________ thomas i russell senior counsel branch office of associate chief_counsel corporate cc
